Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (“Real-Time 3-D Facial Animation: From Appearance to Internal Articulators”).
Regarding Claim 1, Yu teaches or suggests A face model processing method, executed by an electronic device having a processor and memory storing a plurality of programs to be executed by the processor, the method comprising: 
obtaining a three-dimensional face model corresponding to a user picture (
    PNG
    media_image1.png
    251
    677
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    215
    657
    media_image2.png
    Greyscale
), and selecting a sample oral cavity model in an oral cavity model library for the three-dimensional face model (
“The 3-D meshes are built for the internal articulators using MRI data captured on the sagittal plane of a person [Fig. 2(a)], and consist of the teeth, tongue, palate, pharynx, mandible, skeleton, and oral cavity. The tongue surface mesh obtained [Fig. 2(b)] is discretized into 20 181 
    PNG
    media_image3.png
    277
    782
    media_image3.png
    Greyscale

The sample oral cavity model is placed on a computer that may contain models for multipole individual, which is a “library.”); 
registering the sample oral cavity model into the three-dimensional face model by using an oral cavity position parameter in the three-dimensional face model (
“The integration process is as follows. Several dominant vertex pairs of the appearance mesh and internal articulatory mesh are selected. The global motion parameters of the internal articulatory mesh are obtained from these dominant vertices pairs according to the method in [61] and anatomical knowledge, which defines the relative positions of different articulators [62], [63]. Using a lot of dominant vertices can increase the integration accuracy, thus resulting in a more accurate static facial mesh model. However, considering the computational complexity, a few dominant vertices, shown in Fig. 2(d), are found to be sufficient for high accuracy.” 
Fig. 11 shows that the appearance mesh and the internal articulatory mesh are integrated and the internal articulatory mesh is appropriately positioned within the appearance mesh. 
parameter to appropriately place a first 3D model at an appropriate location with respect to a second 3D model.  
The Examiner takes an Official Notice that it would have been well-known in the art that a position parameter may be used to place a first 3D model at an appropriate location with respect to a second object.  The benefits of combining this well-known knowledge would have been that the process would have been more conveniently computerized through the use of parameters.); 
performing form adjustment on an oral cavity form of the registered sample oral cavity model (Fig. 11 shows that the form of an oral cavity is adjusted when a person speaks.  
    PNG
    media_image4.png
    473
    547
    media_image4.png
    Greyscale
 Figs. 17-18 show that the form of oral cavity changes as one closes/opens his mouth.) by using an expression parameter of the three-dimensional face model to generate a target oral cavity model (Fig. 7 shows: 
    PNG
    media_image2.png
    215
    657
    media_image2.png
    Greyscale
); and 
generating, based on the three-dimensional face model and the target oral cavity model, a three-dimensional face expression model corresponding to the user picture (Figs. 7, 9.
The three dimensional face model is mapped to the appearance model; the oral cavity model is mapped to the internal articulatory mesh when properly fitted to the appearance model; the 3D face expression model is mapped to mechanism to animate the overall model.).
Yu does not explicitly disclose the use of a parameter to appropriately place a first 3D model at an appropriate location with respect to a second 3D model.  
The Examiner takes an Official Notice that it would have been well-known in the art that a position parameter may be used to place a first 3D model at an appropriate location with respect to a second object.  The benefits of combining this well-known knowledge would have been that the process would have been more conveniently computerized through the use of parameters.

Regarding Claim 2, Yu teaches or suggests The method according to claim 1, 
wherein the obtaining a three-dimensional face model corresponding to a user picture comprises: 
obtaining the user picture, and performing face recognition processing on the user picture to obtain a face image in the user picture (
    PNG
    media_image1.png
    251
    677
    media_image1.png
    Greyscale
Fig. 7.); and 
obtaining a three-dimensional expression model in an expression model library (

    PNG
    media_image5.png
    510
    779
    media_image5.png
    Greyscale
 The model data and implementation logics associated with a user may correspond to a three-), and 
synthesizing the face image with the three-dimensional expression model to generate the three-dimensional face model corresponding to the user picture (Figs. 7, 9.).

Regarding Claim 3, Yu discloses The method according to claim 1, 
wherein the registering the sample oral cavity model into the three-dimensional face model by using an oral cavity position parameter in the three-dimensional face model comprises: 
obtaining a rotation angle and a translation of the sample oral cavity model relative to the three-dimensional face model, and obtaining current coordinate information of the sample oral cavity model (
“The integration process is as follows. Several dominant vertex pairs of the appearance mesh and internal articulatory mesh are selected. The global motion parameters of the internal articulatory mesh are obtained from these dominant vertices pairs according to the method in [61] and anatomical knowledge, which defines the relative positions of different articulators [62], [63]. Using a lot of dominant vertices can increase the integration accuracy, thus resulting in a more accurate static facial mesh model. However, considering the computational complexity, a few dominant vertices, shown in Fig. 2(d), are found to be sufficient for high accuracy.” 

“The 3-D meshes are built for the internal articulators using MRI data captured on the sagittal plane of a person [Fig. 2(a)], and consist of the teeth, tongue, palate, pharynx, mandible, skeleton, and oral cavity. The tongue surface mesh obtained [Fig. 2(b)] is discretized into 20 181 tetrahedrons for creating the 3-D volume mesh.”  Yu III. 3-D FACIAL MESH MODEL. 
    PNG
    media_image3.png
    277
    782
    media_image3.png
    Greyscale

Fig. 11 clearly show that the sample oral cavity model is correctly positioned within the the three-dimensional face model. 
Yu does not explicitly disclose rotation angle or translation. 
The Examiner takes an Official Notice that it would have been well-known in the art that in order to place a first object correctly in 3D space with respect to a second object, the adjustments to the coordinates of the first object is based on the coordinates of the second object, rotation angle and translation with respect to the second object. The benefits of combining this ); 
obtaining target coordinate information of the sample oral cavity model in the three-dimensional face model based on the rotation angle, the translation, the current coordinate information, coordinate information of the three-dimensional face model, and coordinate information of an average face model (

    PNG
    media_image5.png
    510
    779
    media_image5.png
    Greyscale

	An average face model is mapped to a general face model or a face model with neutral facial expressions.  The three-dimensional face model is distinguished from the average face model because either characteristics of a particular user or a particular facial expression that deviates from the neutral.  
	Alternatively, the average model may be mapped to the model before scaling.
); and 
moving the sample oral cavity model to a target position indicated by the target coordinate information (

    PNG
    media_image3.png
    277
    782
    media_image3.png
    Greyscale

	Fig. 11 shows that an oral cavity model, created separately, is moved and placed at a correct location with a correct orientation.).	

Regarding Claim 5, Yu teaches or suggests The method according to claim 1, wherein the performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model comprises: 
obtaining the expression parameter of the three-dimensional face model, and obtaining an oral cavity opening and closing parameter of the sample oral cavity model based on the expression parameter and a linkage weight (
    PNG
    media_image2.png
    215
    657
    media_image2.png
    Greyscale
, which shows the 3D face model’s mouth with different open/close state. 

    PNG
    media_image5.png
    510
    779
    media_image5.png
    Greyscale
); 
obtaining a tongue stretching parameter and a tongue swinging parameter indicated by the expression parameter in an oral cavity expression parameter set (
    PNG
    media_image6.png
    298
    544
    media_image6.png
    Greyscale

“The tongue animation is simulated using the finite element method for realism, while the collisions between the tongue and other articulators are simulated with a mass-spring model for efficiency.”  Yu Abstract. 
“Parametric models control tongue deformation with several parameters that represent the meaningful shape attributes of the tongue [39], [40].”  Yu I. Introduction.); and 
performing form adjustment on the oral cavity form of the sample oral cavity model based on the oral cavity opening and closing parameter, the tongue stretching parameter, and the tongue swinging parameter (Id.).

An electronic device, comprising a processor and a memory, the memory storing a plurality of computer programs, the computer programs, when executed by the processor, causing the electronic device to perform a plurality of operations (Yu discloses an invention within the context of computer graphics.) including: 
obtaining a three-dimensional face model corresponding to a user picture (See Claim 1 rejection for detailed analyses.), and 
selecting a sample oral cavity model in an oral cavity model library for the three-dimensional face model (See Claim 1 rejection for detailed analyses.); 
registering the sample oral cavity model into the three-dimensional face model by using an oral cavity position parameter in the three-dimensional face model (See Claim 1 rejection for detailed analyses.); 
performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model to generate a target oral cavity model; and generating, based on the three-dimensional face model and the target oral cavity model, a three-dimensional face expression model corresponding to the user picture (See Claim 1 rejection for detailed analyses.).

The electronic device according to claim 9, wherein the obtaining a three-dimensional face model corresponding to a user picture comprises: 
obtaining the user picture, and performing face recognition processing on the user picture to obtain a face image in the user picture (See Claim 2 rejection for detailed analyses.); and 
obtaining a three-dimensional expression model in an expression model library (See Claim 2 rejection for detailed analyses.), and 
synthesizing the face image with the three-dimensional expression model to generate the three-dimensional face model corresponding to the user picture (See Claim 2 rejection for detailed analyses.).

Regarding Claim 11, Yu teaches or suggests The electronic device according to claim 9, wherein the registering the sample oral cavity model into the three-dimensional face model by using an oral cavity position parameter in the three-dimensional face model comprises: 
obtaining an rotation angle and a translation of the sample oral cavity model relative to the three-dimensional face model, and obtaining current coordinate information of the sample oral cavity model (See Claim 3 rejection for detailed analyses.); 
obtaining target coordinate information of the sample oral cavity model in the three-dimensional face model based on the rotation angle, the translation, the current coordinate information, coordinate information of the three-dimensional face model, and coordinate information of an average face model (See Claim 3 rejection for detailed analyses.); and 
moving the sample oral cavity model to a target position indicated by the target coordinate information (See Claim 3 rejection for detailed analyses.).

Regarding Claim 13, Yu teaches or suggests The electronic device according to claim 9, wherein the performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model comprises: 
obtaining the expression parameter of the three-dimensional face model, and obtaining an oral cavity opening and closing parameter of the sample oral cavity model based on the expression parameter and a linkage weight (See Claim 5 rejection for detailed analyses.); 
obtaining a tongue stretching parameter and a tongue swinging parameter indicated by the expression parameter in an oral cavity expression parameter set (See Claim 5 rejection for detailed analyses.); and 
performing form adjustment on the oral cavity form of the sample oral cavity model based on the oral cavity opening and closing parameter, the tongue stretching parameter, and the tongue swinging parameter (See Claim 5 rejection for detailed analyses.).

Regarding Claim 17, Yu teaches or suggests A non-transitory computer-readable storage medium storing instructions, the instructions, when executed by a processor of an electronic device, cause the electronic device to perform a plurality of operations including: 
obtaining a three-dimensional face model corresponding to a user picture (See Claim 1 rejection for detailed analyses.), and 
selecting a sample oral cavity model in an oral cavity model library for the three-dimensional face model (See Claim 1 rejection for detailed analyses.); 
registering the sample oral cavity model into the three-dimensional face model by using an oral cavity position parameter in the three-dimensional face model (See Claim 1 rejection for detailed analyses.); 
performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model to generate a target oral cavity model (See Claim 1 rejection for detailed analyses.); and 
generating, based on the three-dimensional face model and the target oral cavity model, a three-dimensional face expression model corresponding to the user picture (See Claim 1 rejection for detailed analyses.).
The non-transitory computer-readable storage medium according to claim 17, wherein the obtaining a three-dimensional face model corresponding to a user picture comprises: 
obtaining the user picture, and performing face recognition processing on the user picture to obtain a face image in the user picture (See Claim 2 rejection for detailed analyses.); and 
obtaining a three-dimensional expression model in an expression model library (See Claim 2 rejection for detailed analyses.), and 
synthesizing the face image with the three-dimensional expression model to generate the three-dimensional face model corresponding to the user picture (See Claim 2 rejection for detailed analyses.).

Regarding Claim 19, Yu teaches or suggests The non-transitory computer-readable storage medium according to claim 17, wherein the registering the sample oral cavity model into the three-dimensional face model by using an oral cavity position parameter in the three-dimensional face model comprises: 
obtaining an rotation angle and a translation of the sample oral cavity model relative to the three-dimensional face model, and obtaining current coordinate information of the sample oral cavity model (See Claim 3 rejection for detailed analyses.); 
obtaining target coordinate information of the sample oral cavity model in the three-dimensional face model based on the rotation angle, the translation, the current coordinate information, coordinate information of the three-dimensional face model, and coordinate information of an average face model (See Claim 3 rejection for detailed analyses.); and 
moving the sample oral cavity model to a target position indicated by the target coordinate information (See Claim 3 rejection for detailed analyses.).

Regarding Claim 20, Yu teaches or suggests The non-transitory computer-readable storage medium according to claim 17, wherein the performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model comprises: 
obtaining the expression parameter of the three-dimensional face model, and obtaining an oral cavity opening and closing parameter of the sample oral cavity model based on the expression parameter and a linkage weight (See Claim 5 rejection for detailed analyses.); 
obtaining a tongue stretching parameter and a tongue swinging parameter indicated by the expression parameter in an oral cavity expression parameter set (See Claim 5 rejection for detailed analyses.); and 
performing form adjustment on the oral cavity form of the sample oral cavity model based on the oral cavity opening and closing parameter, the tongue stretching parameter, and the tongue swinging parameter (See Claim 5 rejection for detailed analyses.).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (“Real-Time 3-D Facial Animation: From Appearance to Internal Articulators”) in view of Datta et al. (US 20120314030 A1).
Regarding Claim 4, Yu teaches or suggests The method according to claim 3, wherein the obtaining target coordinate information of the sample oral cavity model in the three-dimensional face model based on the rotation angle, the translation, the current coordinate information, coordinate information of the three-dimensional face model, and coordinate information of an average face model comprises: 
obtaining an identity feature parameter of a face image in the user picture, and obtaining the coordinate information of the three-dimensional face model based on the identity feature parameter, an identity feature base, and the coordinate information of the average face model (

    PNG
    media_image1.png
    251
    677
    media_image1.png
    Greyscale

As shown in Fig. 9(c), features and landmarks of a person’s face in a video frame is matched to identity features of a 3D mesh model. 
In this case, the average face model is mapped to the 3D mesh model before scaling.  The face of the person in the video frame as shown in Fig. 9(a) may appear small or large depending on how close a camera is.  The model in Fig. 9(c) is scaled to the match the face image.  The average face model is mapped to the face model before the scaling.); 

obtaining the target coordinate information of the sample oral cavity model in the three-dimensional face model based on a scaling factor Id. When the face model is scaled to match a captured image of a person on a frame, the oral cavity is scaled accordingly as well.).
the first ratio, which is calculated according to:
calculating a first area of the coordinate information of the three-dimensional face model projected onto a plane, calculating a second area of the coordinate information of the average face model projected onto the plane, and calculating a first ratio of the first area to the second area.  
Datta teaches or suggests calculating a first area of the coordinate information of the three-dimensional face model projected onto a plane, calculating a second area of the coordinate information of the average face model projected onto the plane, and calculating a first ratio of the first area to the second area (
    PNG
    media_image7.png
    248
    458
    media_image7.png
    Greyscale

“[F]inding a ratio between the determined heights of the projected model 302 and the object blob 304 and scaling the person model 302 accordingly such that it matches with the observation”  Datta ¶ 39.

	If “height” is not considered as one type of area, the Examiner takes an Official Notice that it would have been well-known in the art that a ratio between projected areas on a plane may be used to calculate the scaling ratio.  It would have been a simple substation of one known method for another that produces predictable results.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Yu with Datta.  The suggestion/motivation would have been in order to create a 3D model that matches the size of a person on a captured image.

Regarding Claim 12, Yu in view of Datta teaches or suggests The electronic device according to claim 11, wherein the obtaining target coordinate information of the sample oral cavity model in the three-dimensional face model based on the rotation angle, the translation, the current coordinate information, coordinate information of the three-dimensional face model, and coordinate information of an average face model comprises: 
obtaining an identity feature parameter of a face image in the user picture, and obtaining the coordinate information of the three-dimensional face model based on the identity feature parameter, an identity feature base, and the coordinate information of the average face model (See Claim 4 rejection analysis for details.); 
calculating a first area of the coordinate information of the three-dimensional face model projected onto a plane, calculating a second area of the coordinate information of the average face model projected onto the plane (See Claim 4 rejection analysis for details.), and 
calculating a first ratio of the first area to the second area; and obtaining the target coordinate information of the sample oral cavity model in the three-dimensional face model based on the first ratio, the rotation angle, the translation, and the current coordinate information (See Claim 4 rejection analysis for details.).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (“Real-Time 3-D Facial Animation: From Appearance to Internal Articulators”) in view of Knorr et al. (Knorr) (US 20150279113 A1).
Regarding Claim 6, Yu discloses The method according to claim 1. 
Yu does not explicitly disclose
wherein after the performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model, the method further comprises: 
performing lightness adjustment on an oral cavity lightness value of the sample oral cavity model after the form adjustment by using a face skin color lightness value of the user picture.
Knorr teaches or suggests wherein after the performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model (The Examiner takes an Official Notice that it would have been well-known in the art that a geometry of model may be determined before the model is colored.  The benefits of combining this well-known knowledge would have been that the no computation is wasted for coloring, when the shape of the model is changed afterwards.), the method further comprises: 
performing lightness adjustment on an oral cavity lightness value of the sample oral cavity model after the form adjustment by using a face skin color lightness value of the user picture (
“A method and system of representing a virtual object in a view of a real environment is provided which includes providing image information of a first image of at least part of a human face captured by a camera, providing at least one human face specific characteristic, determining an image area of the face in the first image as a face region, determining at least one first light falling on the face according to the face region and the at least one human face specific characteristic, and blending in the virtual object on a display device in the view of the real environment according to at least one first light.”  Knorr Abstract.
“Step 1305 provides at least one human face specific characteristic. A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region, that can be used to determine the average light color from the average color of the corresponding region under illumination captured in the first image.”  Knorr ¶ 123.
After the combination of Knorr, the virtual lighting is cast of the oral cavity model that may include the teeth and tongue.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Yu with Knorr.  The suggestion/motivation would have been in order to create a 3D model that is more photorealistic. 

The electronic device according to claim 9, wherein after the performing form adjustment on an oral cavity form of the registered sample oral cavity model by using an expression parameter of the three-dimensional face model, the method further comprises: 
performing lightness adjustment on an oral cavity lightness value of the sample oral cavity model after the form adjustment by using a face skin color lightness value of the user picture (See Claim 6 rejection for detailed analyses.).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (“Real-Time 3-D Facial Animation: From Appearance to Internal Articulators”) in view of Knorr et al. (Knorr) (US 20150279113 A1) and Samadani et al. (Samadani) (US 20120224019 A1).
Regarding Claim 7, Boyle in view of Knorr teaches or suggests The method according to claim 6, wherein the performing lightness adjustment on an oral cavity lightness value of the sample oral cavity model after the form adjustment by using a face skin color lightness value of the user picture comprises: 
selecting a feature point set at a specified portion of the three-dimensional face model (“Step 1305 provides at least one human face specific characteristic. A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region, that can be used to determine the average light color from the average color of the corresponding region under illumination captured in the first image.”  Knorr ¶ 123.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Yu with Knorr.  The suggestion/motivation would have been in order to create a 3D model that is more photorealistic. ). 

obtaining a skin color lightness value of feature points in the user picture and a skin color lightness value of the feature points in a reference picture in the feature point set; 
calculating a second ratio of the skin color lightness value of the feature points in the user picture to the skin color lightness value of the feature points in the reference picture; and 
performing lightness adjustment on the oral cavity lightness value of the sample oral cavity model based on the second ratio.
Samadani teaches or suggests 
obtaining a skin color lightness value of feature points in the user picture and a skin color lightness value of the feature points in a reference picture in the feature point set (
“ The method shown in FIG. 3A uses the additional IR information available in IR video images to conduct relighting enhancement of the visible light image. In one example, the human perceptible characteristic that is modified in the video image is the brightness of the visible image. The steps one embodiment of the invention include the following: illuminating one or more controlled IR lights (step 310); concurrently, at the same low frame rate as capturing the visible light and IR light images (steps 320, 330); and determining the ratio of brightness of skin in the IR frames and the visible frames of the captured images. In one embodiment where brightness is the human perceptible characteristic, the skin brightness ratio is used in step 340 to determine how to modify the human perceptible characteristic of the visible range video. One way to determine the ratio of skin brightness is to compute the albedo ratio for the participant's, skin. The term ‘albedo’ refers to the reflectivity of an object and where the object is the participant, the albedo ratio of the pariticipant's skin is computed by first detecting the image pixels in the video that are skin regions and computing the ratio of the skin in the visible and IR light ranges. Then statistics are computed (90% of max, for example) to determine an ideal ratio to use.”  Samadani ¶ 33.  
The reference picture may be mapped to the image taken based on IR.); 
calculating a second ratio of the skin color lightness value of the feature points in the user picture to the skin color lightness value of the feature points in the reference picture (Id.); and 
performing lightness adjustment on the oral cavity lightness value of the sample oral cavity model based on the second ratio (“Based on the infrared light image, at least a subset of the human perceptible characteristics of the captured visible light image are modified.”  Samadani Abstract.  Relighting is applied all facial area.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Yu in view of Knorr with Samadani.  The suggestion/motivation would have been in order to create a 3D model that is more photorealistic and lighting information is more accurate/desired.

The electronic device according to claim 14, wherein the performing lightness adjustment on an oral cavity lightness value of the sample oral cavity model after the form adjustment by using a face skin color lightness value of the user picture comprises: 
selecting a feature point set at a specified portion of the three-dimensional face model (See Claim 7 rejection for detailed analyses.); 
obtaining a skin color lightness value of feature points in the user picture and a skin color lightness value of the feature points in a reference picture in the feature point set (See Claim 7 rejection for detailed analyses.); 
calculating a second ratio of the skin color lightness value of the feature points in the user picture to the skin color lightness value of the feature points in the reference picture (See Claim 7 rejection for detailed analyses.); and 
performing lightness adjustment on the oral cavity lightness value of the sample oral cavity model based on the second ratio (See Claim 7 rejection for detailed analyses.).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (“Real-Time 3-D Facial Animation: From Appearance to Internal Articulators”)  in view of Zelenin et al. (Zelenin) (US 20170132828 A1).
Regarding Claim 8, Yu teaches or suggests The method according to claim 1, wherein after the generating, based on the three-dimensional face model and the target oral cavity model, a three-dimensional face expression model corresponding to the user picture, the method further comprises: 
converting the three-dimensional face expression model into an expression picture corresponding to the user picture (
    PNG
    media_image2.png
    215
    657
    media_image2.png
    Greyscale
Fig. 9); 
adding the expression picture to an expression picture sequence corresponding to the user picture (Figs. 7, 9.). 
However, Yu does not explicitly disclose  
obtaining, in a case of detecting that expression parameters corresponding to two adjacent frames of expression pictures in the expression picture sequence are discontinuous, continuous expression parameters between the expression parameters corresponding to the two adjacent frames of expression pictures; and 
inserting, between the two adjacent frames of expression pictures, an expression picture corresponding to the continuous expression parameters.

obtaining, in a case of detecting that expression parameters corresponding to two adjacent frames of expression pictures in the expression picture sequence are discontinuous, continuous expression parameters between the expression parameters corresponding to the two adjacent frames of expression pictures (
“Then all of the 3D facial expression avatar models are connected to the primary avatar as morph targets. A program module, such as a script, implements a blend shape animation technique to move from one facial expression to another by interpolating frames between the expressions. This allows the geometry of the original avatar to blend to and from any of the facial expressions, known as blend shapes.”  Zelenin ¶ 32.
Zelenin discloses a sequence of frames in a video, stating “In particular, live action video is recorded of an actor portraying a specific scenario. The video footage is reviewed and start and end poses are captured as still images. For example, FIGS. 8A and 8B are still images from a video of a live actor 61 raising hands to face. These still images are used as anatomical references to pose a 3D avatar in a like manner. See FIGS. 9A and 9B, which illustrate an avatar 62 in the poses corresponding to FIGS. 8A and 8B.”  Zelenin ¶ 37.
The Examiner takes an Official Notice that it would have been well-known in the art that interpolation is used when state A and state B are substantially different.  The benefits of combining this well-known knowledge would have been to save unnecessary computation.  For example, if A and B are the same, why inventing computation resources on interpolating?); and 
inserting, between the two adjacent frames of expression pictures, an expression picture corresponding to the continuous expression parameters (
“Then all of the 3D facial expression avatar models are connected to the primary avatar as morph targets. A program module, such as a script, implements a blend shape animation technique to move from one facial expression to another by interpolating frames between the expressions. This allows the geometry of the original avatar to blend to and from any of the facial expressions, known as blend shapes.”  Zelenin ¶ 32.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Yu with Zelenin.  The suggestion/motivation would have been in order to reduce computation complexity and/or make animation appear more smooth.

Regarding Claim 16, Yu in view of Zelenin teaches or suggests The electronic device according to claim 9, wherein after the generating, based on the three-dimensional face model and the target oral cavity model, a three-dimensional face expression model corresponding to the user picture, the method further comprises: 
converting the three-dimensional face expression model into an expression picture corresponding to the user picture (See Claim 8 rejection for detailed analyses.); 
adding the expression picture to an expression picture sequence corresponding to the user picture (See Claim 8 rejection for detailed analyses.); 
obtaining, in a case of detecting that expression parameters corresponding to two adjacent frames of expression pictures in the expression picture sequence are discontinuous, continuous expression parameters between the expression parameters corresponding to the two adjacent frames of expression pictures (See Claim 8 rejection for detailed analyses.); and 
inserting, between the two adjacent frames of expression pictures, an expression picture corresponding to the continuous expression parameters (See Claim 8 rejection for detailed analyses.).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marras, Ioannis, et al. "A virtual system for cavity preparation in endodontics." Journal of dental education 72.4 (2008): 494-502.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611